Case 2:20-cv-02425-RSWL-PJW Document 23 Filed 09/11/20 Page 1 of 2 Page ID #:61


       Joseph R. Manning, Jr. (SBN 223381)
   1   DisabilityRights@manninglawoffice.com
   2   MANNING LAW, APC
       20062 SW Birch Street
   3   Newport Beach, CA 92660
       Tel: 949.200.8755
   4   Fax: 866.843.8308

   5   Attorneys for Plaintiff
       DANIEL TRIPPIEDI
   6
                             UNITED STATES DISTRICT COURT
   7
                            CENTRAL DISTRICT OF CALIFORNIA
   8
   9
            DANIEL TRIPPIEDI, an             Case No.: 2:20-cv-02425-RSWL-PJW
  10        individual,
  11                                         Hon. Ronald S. W. Lew
            Plaintiff,
  12                                         NOTICE OF VOLUNTARY
  13        v.                               DISMISSAL WITH PREJUDICE
                                             PURSUANT TO FEDERAL RULE OF
  14        DAVID DA WEI CHEN, an            CIVIL PROCEDURE 41(a)(1)(A)(i)
  15        individual; JANE JYAJEN
            CHEN, an individual; and         Complaint Filed: March 13, 2020
  16        DOES 1-10, inclusive,            Trial Date: None
  17
            Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                         NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
Case 2:20-cv-02425-RSWL-PJW Document 23 Filed 09/11/20 Page 2 of 2 Page ID #:62

   1         TO THE COURT AND ALL PARTIES:
   2         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
   3   Plaintiff James Rutherford (“Plaintiff”) requests that this Court enter a dismissal
   4   with prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety.
   5   Each party shall bear his or its own costs and attorneys’ expenses.
   6
   7                                          Respectfully submitted,
   8
   9    DATED : September 11, 2020            MANNING LAW, APC

  10                                          By: /s/ Joseph R. Manning, Jr.
                                                Joseph R. Manning, Jr.
  11
                                                Attorney for Plaintiff
  12                                            Daniel Trippiedi
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                  1
                      NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
